                     MARGARET M. SHALLEY, ESQ.
                      MARGARET M. SHALLEY & ASSOCIATES, LLC
                              225 Broadway, Suite 715
                                New York, NY 10007
                               917-841-0231 (Phone)
                                 212-566-8165 (Fax)
                              margaretshalley@aol.com

                                                              July 8, 2021

VIA ECF & EMAIL                               Defendant Makhinbonu Narzullaeva's request is granted.
The Honorable John P. Cronan                  Ms. Narzullaeva may travel to New Jersey on July 10, 2021.
United States District Judge
Southern District of New York                 Date:   July 8, 2021
500 Pearl Street                                      New York, New York _____________________
New York, NY 10007                                                       JOHN P. CRONAN
                                                                         United States District Judge
                                                      Re:     U.S. v. Makhinbonu Narzullaeva
                                                              20 CR 681 (JPC)

Dear Judge Cronan:

         I represent, Makhinbonu Narzullaeva, in the above-referenced matter, having been
appointed pursuant to the provisions of the Criminal Justice Act ("CJA"), 18 U.S.C. 3006A. On
December 16, 2020, Ms. Narzullaeva was released on a $50,000 Personal Recognizance Bond co-
signed by 2 financially responsible persons with travel restricted to the Southern and Eastern
Districts of New York. On February 1, 2021, Ms. Narzullaeva’s bond conditions were modified
to include travel to and residence in the Eastern District of Pennsylvania. The purpose of this letter
is to respectfully request a modification of Ms. Narzullaeva’s bond conditions to include travel to
New Jersey on Saturday, July 10, 2021. Ms. Narzullaeva’s friend is having a picnic to celebrate
her birthday. Ms. Narzullaeva would drive to New Jersey Saturday morning and return home
Saturday evening. Neither the Government nor Pretrial Services object to this request.
Accordingly, it is respectfully requested that Ms. Narzullaeva’s bond conditions be modified to
include travel to New Jersey on Saturday, July 10, 2021.

       The Court's time and attention to this matter is greatly appreciated.

                                                      Respectfully submitted,

                                                              /s/

                                                      Margaret M. Shalley
cc:    AUSA Daniel Nessim
       AUSA Nicholas Chiuchiolo
       USPSO Francesca Tessier-Miller
       (via email)

                                                  1
